Citation Nr: 0531385	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and friend of appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder. 

The veteran testified at a local RO hearing in January 2004, 
and he testified before the undersigned Veterans Law Judge at 
a Travel Board hearing in April 2005.  Transcripts of these 
hearings are associated with the claims file. 

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has a current diagnosis of post-traumatic 
stress disorder due to childhood abuse.

3.  The occurrences of the claimed in-service stressors of 
racial prejudice and physical assault have not been 
established.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  There are 
four main elements of VCAA notice, as described below.

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an October 2002 letter, the RO informed the 
veteran that it might be necessary to verify from official 
sources, such as the U.S. Army and Joint Services and 
Environmental Support Group, some of the events that he felt 
had led to the onset of his condition.  The RO requested the 
veteran to provide information regarding his units of 
assignment at the time of the stressful event, the specific 
stressful event or events that he was claiming, including 
exact dates and places, as well as the units involved.  The 
RO requested the veteran to be as specific as possible, and 
provided a post-traumatic stress disorder questionnaire for 
the veteran to return to the RO.

The veteran returned the questionnaire in October 2002, but 
did not provide information specific enough to be verified.  
He did not report a specific incident or a specific date.  He 
did return an authorization form indicating treatment at a VA 
facility.  VA has obtained those records.  Later in October 
2002, the veteran submitted a statement indicating that his 
stressor of assault by other crewmen occurred three to four 
times per week, but he did not provide specific verifiable 
information such as a date or a specific occurrence.  

In the January 2003 rating decision, the veteran was notified 
that VA had obtained his service medical records and service 
personnel records, as well as VA treatment reports.  He was 
also notified of the elements of a post-traumatic stress 
disorder claim, including the evidence that would help verify 
an in-service stressful incident involving harassment, such 
as examples of behavior changes, including requests to 
transfer duty assignment, evidence indicating increased use 
or abuse of leave without an apparent reason, changes in 
performance and performance evaluations, evidence describing 
episodes of depression or anxiety, and treatment for physical 
injuries.  The veteran was notified that the service records 
did not indicate an episode of racial harassment and that he 
must provide additional evidence that a stressor existed.

In the September 2003 statement of the case, the veteran was 
provided with the text of 38 C.F.R. § 3.304(f)(3), pertaining 
to the criteria required to establish service connection for 
post-traumatic stress disorder based on in-service personal 
assault.  This notified the veteran that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident, 
and included a list of examples of such evidence.  The 
veteran subsequently submitted statements from family members 
regarding his claim, and at the April 2005 Travel Board 
hearing, the veteran's representative discussed the elements, 
indicating that the veteran and his representative were aware 
that sources other than the veteran's service records may 
corroborate his account of the stressor incident.  

In subsequent statements the veteran provided the last names 
of some crew members.  However, the information was not 
specific enough for VA to submit for verification to the U.S. 
Army and Joint Service and Environmental Support Group.  The 
veteran has been provided with several notices of the 
specific information necessary for VA to verify his 
stressors, and the Board would note that the duty to assist 
is not a one-way street.  Without specific information from 
the veteran, VA is unable to assist the veteran with an 
attempt to verify the veteran's stressors from official 
sources.

In a November 2004 VCAA letter, under a heading entitled 
"What Do We Still Need from You," the veteran was again 
notified that it might be necessary to verify from official 
sources some of the events that he felt had led to the onset 
of his condition.  The RO requested the veteran to provide 
information regarding his unit of assignment at the time of 
the stressful event, the specific stressful event or events 
that he was claiming, including exact dates and places, as 
well as the units involved.  The RO requested the veteran to 
be as specific as possible.  The veteran did not respond to 
this request for information, although he did provide the 
last name of a crewman at the April 2005 hearing.  As noted 
in detail above, a last name alone is insufficient to verify 
a stressor.

For the third notice element, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As noted above, VA has obtained 
the veteran's service medical records and service personnel 
records.  In a statement dated in April 2004, the veteran 
indicated that all of his medical care has been with VA.  The 
Board notes that VA has obtained the VA treatment and 
examination reports.  Statements from two friends and two 
family members submitted by the veteran have also been 
associated with the claims file.

The Board notes that the veteran has indicated that he is 
receiving benefits from the Social Security Administration 
(SSA).  However, at the April 2005 hearing before the 
undersigned Veterans Law Judge, the veteran stated that he 
was receiving the SSA benefits due to his back disability.  
Therefore, the Board concludes that obtaining those records 
would not aid the veteran in substantiating his claim for 
service connection for post-traumatic stress disorder.

For the fourth notice element, VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  In the November 2004 VCAA 
letter, the RO stated that if the veteran had any evidence in 
his possession that pertains to his claim, that he should 
send it to the RO.

The Board notes that VA provided part of the VCAA notice to 
the appellant after the initial AOJ decision was issued.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  The Board 
finds that this was not prejudicial to the appellant, 
however.  Although part of the VCAA notice was provided after 
the initial AOJ decision, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  He has been 
fully provided with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  See 
Mayfield.  

Indeed, it is clear that the veteran was aware that VA needed 
information from him because he returned the post-traumatic 
stress disorder questionnaire to the RO, and he subsequently 
submitted various statements from friends and family members.  
He also submitted additional statements of his own throughout 
the adjudication process pertaining to his post-traumatic 
stress disorder claim.  Thus, the Board finds that the timing 
of the VCAA notice was harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The timing of the notice was 
nonprejudicial because the purpose of the notice was 
satisfied, namely to notify the veteran of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence, and thus the timing did not affect 
the essential fairness of the adjudication.  See Mayfield.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Turning to the merits of the claim, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for post-traumatic stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  In this case, the veteran did not engage in combat 
with the enemy.  

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f) (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has met the first element required for a claim 
for service connection for post-traumatic stress disorder.  
The medical evidence of record indicates that the veteran has 
been diagnosed with post-traumatic stress disorder.  However, 
the veteran has not met the remaining two elements to satisfy 
his claim for service connection for post-traumatic stress 
disorder.  The medical evidence does not establish a link 
between current symptoms and an in-service stressor, and 
there is insufficient credible evidence that the claimed in-
service stressor occurred.

The veteran asserts that he was the victim of racial 
prejudice during service.  The prejudice took place on the 
ship on which he was stationed near Vietnam in 1969 and 1970.  
In a statement dated in June 2002, the veteran asserted that 
he had nightmares because of mistreatment by the white 
sailors on his ship, officers and enlisted men alike, who 
were very racially prejudiced.  He stated that he had 
nightmares three and four times per week because of the 
firing of guns and the racial prejudice.  On the post-
traumatic stress disorder questionnaire, the veteran stated 
that he endured racial stress and prejudice from non-
commissioned officers "Lesie-E5" and "Lala - E4" aboard 
the U.S.S. Dale/DLG 19.  

In a statement dated in October 2002 the veteran asserted 
that while serving aboard ship he had clothes stolen and he 
was used as a punching bag.  He stated that they would wake 
him up for fun out of a dead sleep, would call him "neger," 
and low-rated his work by telling him that the lowest white 
man could do better.  He stated that they referred to him as 
black boy and kicked him on the legs, which was a daily 
occurrence.  He stated that he reported it to officers and 
went to captain's mass for three months.  He stated that to 
this day he had had nightmares about the harassment and abuse 
three to four times per week.  On a VA Form 9 dated in 
September 2004, the veteran provided the last names of his 
shipmates, including Smith, Banks, Miller, and Planks.

At the January 2004 RO hearing, the veteran stated that when 
he was aboard ship, when he went to bed, the guys would beat 
him up in his bed and would run off, and when he was walking 
through the passageways, if two or three white guys saw him, 
one of them would grab him, and the other two would give him 
a body shot.  He stated that he was told that he better not 
report it, but he did report it to his petty officer, but 
nothing was done about it.  He stated that when he injured 
his arm, he still had to stand duty in the cold of night, and 
everybody thought he was faking it.  He stated that while 
others would get a "no work" order, he was never given one, 
and that there were quite a few other black sailors, but they 
were not discriminated against because they were more 
aggressive and bigger, so everybody was afraid of them.

When asked why he did not seek treatment for his injuries on 
board ship, the veteran replied that he did not see any 
point, because if he had gotten treatment for his injuries, 
it would not be reported or put in his records.  He stated 
that he did report it to his family members at the time, 
however.  When asked if he could remember a particular 
incident date, he stated that he could not, but that he could 
remember the names of a couple of his attackers, including 
seaman Lala who became a third class petty officer.  He 
stated that he could not remember the name of the other 
attacker, and that he did not keep in touch with anyone from 
the ship once he got out of service.

He stated that at night, he still had nightmares about the 
physical abuse which he took in the Navy while he was aboard 
ship.  He stated that he had been treated for post-traumatic 
stress disorder at the VA since 2000, although he had had 
symptoms of post-traumatic stress disorder prior to that but 
was not aware that he could go to VA for treatment.  He 
stated that when he first got out of service, he would break 
out in cold sweats and he had nightmares about guys who would 
hit him while he was in his bed or walking down a passageway, 
but he did not know that he was experiencing post-traumatic 
stress disorder at the time.  He said that he was finally 
provoked to get treatment in 2000 when he almost became 
suicidal and went into a depression.

At the April 2005 Travel Board hearing, the veteran's 
representative noted that the veteran's enlistment 
performance report showed that he had decreased professional 
performance, decreased military behavior, and decreased 
military adaptivity, which was dated September 16, 1970.  He 
stated that on November 5, 1970, the veteran was not 
recommended for reenlistment due to some problems that he was 
having in service.  The representative indicated that this 
was evidence of a behavior change and increased disregard for 
military authority.  He also noted that it is of record that 
the veteran has an increased interest in tests for sexually 
transmitted diseases.  The representative also noted that 
there was unexplained economic and social behavior changes, 
because the veteran is unemployable, and that there was 
treatment for physical injuries, but the veteran did not 
report them as the results of trauma.  He also noted that the 
veteran went AWOL briefly when he got off the ship, but as he 
got as far as the pier, they called him back.  The 
representative asserted that all of these things are evidence 
of behavior changes which could corroborate the veteran's 
stressor of assault during service.

At the hearing, the veteran stated that on board ship he was 
assaulted while he was asleep when someone would give him a 
body shot and walk away before the veteran could recover, and 
that he would also be hit in the passageways.  He stated that 
he was traumatized and tried to stay away from everybody.  He 
stated that the other black people definitely experienced the 
same treatment.  He stated that a couple of guys were chasing 
white officers and some of the other blacks had to restrain 
them, and the names were L.omus Lundy, Curry from Virginia, 
seaman Brinks, and Joe Preester.  He stated that he showed 
his bruises to the medic, who gave him some aspirins with 
codeine and that was about it.  He stated that he did not try 
to receive counseling because the blacks got together and 
decided to do a walk through on white officers and the black 
officers said that it did not make sense.  He said that the 
Captain held a special mast and everybody told him what was 
going on, and the captain said that he would look into it, 
but then he was transferred to another ship and another 
captain came aboard and did not want to deal with it.  

In response to a question from the Veterans Law Judge at the 
hearing, the veteran indicated that he complained to Preester 
and Curry about the incidents, and that Lomus and Banks had 
similar incidents happen to them.  He stated that Lomus was 
the one chasing the officer around the deck with a knife.  He 
stated that in addition to being hit by white seamen, he was 
also discriminated against when he had a toothache but could 
not get a no-work order, even though another seaman with a 
toothache was able to get one.  When asked about the VA 
treatment reports indicating that he had post-traumatic 
stress disorder due to childhood trauma, he indicated that 
that was not correct, and that the psychiatrist was supposed 
to change it to post-traumatic stress disorder caused by the 
military.  The veteran stated that he experienced post-
traumatic stress disorder symptoms, including nightmares, 
cold sweats, and bouts of violent rage, prior to seeking 
treatment,but he did not seek treatment until 2000 because he 
was not informed of the VA benefits available to him.  

The veteran's friend at the hearing testified that she had 
known the veteran for nine or ten years, and that at night 
the veteran does not sleep, but paces up and down, that he 
was very quiet and would not talk, and he would try to go to 
work but would come back and he would be perspiring, 
including at night.

In an undated statement received by VA in December 2002, a 
friend of the veteran, R.J., stated that he met the veteran 
in 1994, and that the veteran would tell him about the racial 
intolerance and pettiness he experienced when he worked at 
UPS.  The friend stated that even though the veteran 
experienced racial prejudice at UPS, it was nothing compared 
to his never-ending abuse at the hands of his superiors in 
the U.S. Navy.

In a statement dated in October 2002, received by VA in 
December 2002, friends of the veteran, G.E. & J. E., stated 
that the veteran would often mention the racial abuse he and 
others endured while on duty on board ship.  They stated that 
because of the abuse he received on ship, he doesn't trust 
many white people and he is always on his guard with them.

In a statement dated in March 2004, one of the veteran's 
sisters affirmed the mental and physical abuse the veteran 
endured while in service.  She stated that she felt the 
veteran's hurt and pain when he would periodically call home, 
and he would tell her about the men in his squad who would 
frequently awaken him out of a deep sleep and hit him, 
irritate him, and tease him.  She stated that she encouraged 
him to report the abuse to his officers, and he told her that 
he did report it but nothing was done.

In an undated statement received by VA in March 2004, another 
sister of the veteran described how the veteran was 
mistreated during service.  She stated that the veteran would 
either call or write her about the way the crewmen would 
tease and make demeaning remarks about him.  She stated that 
there were different kinds of group celebrations which they 
made sure that he was left out of, and that one night he was 
awakened by small fists punching and hitting him painfully, 
forcing him to roll up his body in a ball to protect himself.  
She stated that he reported the incident, but nothing was 
done.

The Board notes that there are no indications in the 
veteran's service medical records that the veteran endured 
any type of assault or psychiatric problems.  In a January 
1969 enlistment Report of Medical Examination, clinical 
psychiatric evaluation was normal.  There are some reports of 
injuries, but they were attributed to specific incidents 
unrelated to any type of assault.  An October 1969 progress 
note indicates that the veteran had an injury to the right 
temporal area when he walked into an open floor.  An October 
1970 progress note indicates that the veteran reported to 
sick bay indicating that he woke up and that his right arm 
was really hurting him.  The note indicates that he was asked 
whether an accident had occurred that day, and he replied 
that he had not hurt it in any way, except heavy lifting 
involved in his activities earlier that day.  In a Report of 
Medical Examination dated in October 1970, clinical 
psychiatric evaluation was normal, and some marks and scars 
were noted on his forearms, not considered disabling.

The Board notes that there are no indications in the 
veteran's service personnel records that the veteran 
complained of assault or racial prejudice.  In a service 
personnel record dated January 21, 1970, it was noted that 
the veteran advanced from SA to SN.  In a service personnel 
record dated April 23, 1970, it was noted that the veteran 
was awarded the National Defense Service Medal and the 
Vietnam Service Medal.  In a service personnel record dated 
July 28, 1970, a Commanding Officer's Non-Judicial Punishment 
was noted, for absence from appointed place of duty for about 
10 minutes.  The punishment was thirty days restriction to 
the limits of the ship.  In a service personnel record dated 
November 5, 1970, it was noted that the veteran was not 
recommended for reenlistment.  It was noted that the veteran 
was "not considered to be Petty Officer material."  No 
further explanation is provided.  

As the service medical and personnel records do not indicate 
any racial prejudice or assault, the veteran must provide 
evidence from other sources to corroborate the veteran's 
account of the stressor incident.  The Board notes that the 
veteran does not assert that he engaged in combat with the 
enemy and therefore 38 U.S.C.A. § 1154(b), allowing lay 
testimony to serve as sufficient proof of a stressor, is not 
for application.  The RO attempted to obtain specific 
information from the veteran regarding the alleged stressor 
incident.  However, the veteran's descriptions of his 
stressors are too general and vague to verify.  Although he 
provided some names, they were mainly last names, and he did 
not provide a date and a detailed account of the incident 
associated with those names to enable VA to verify its 
occurrence.  Rather, he provided a vague and general 
description of being hit while he was sleeping and while 
walking down the passageways of the ship.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in other 
sources.  An example of a behavior change that may constitute 
credible evidence of the stressor includes deterioration in 
work performance.  At the April 2005 Travel Board hearing, 
the veteran's representative asserted that the veteran's 
deteriorating work performance during service, and the fact 
that the veteran was not recommended for reenlistment, 
indicated a behavior change.  Indeed, the service personnel 
records do indicate that he was AWOL for ten minutes, and 
that he was not recommended for reenlistment because he was 
"not considered to be Petty Officer material.  Further, an 
"Enlisted Performance Record" dated September 16, 1970, 
indicated that there was a decrease in professional 
performance, military behavior, military appearance, and 
military aptivity.  There is no further explanation in the 
personnel records, however, as to the reasons for the lower 
marks in these areas or as to the reason that the veteran was 
not recommended for reenlistment.  The Board also notes that 
the lower marks for performance occurred in September 1970, 
after the veteran had already been in service for 
approximately 19 months, and his marks had not decreased in 
prior marking periods.  The veteran claims that the racial 
prejudice and physical assault occurred his entire time 
aboard ship.  Thus, the lower marks noted eighteen months 
after he had served on the ship are not corroborative of the 
veteran's stressors.

The veteran's representative also noted at the April 2005 
hearing that the veteran has an increased interest in tests 
for sexually transmitted diseases, that there was unexplained 
economic and social behavior changes, because the veteran is 
unemployable, and that there was treatment for physical 
injuries in service, but the veteran did not report them as 
the results of trauma.  The Board notes that evidence of an 
increased interest in tests for sexually transmitted diseases 
tend to corroborate an incident of sexual assault.  As the 
veteran does not assert that he was sexually assaulted, an 
increased interest in tests for sexually transmitted diseases 
is not probative of the occurrence of physical and racial 
abuse.  

Regarding unexplained economic and social behavior changes, 
the Board notes that the assertion that the veteran is 
unemployable now, more than 30 years after service, is not 
probative of the occurrence of physical and racial abuse that 
allegedly occurred sometime in 1969 and 1970.  Regarding 
treatment for physical injuries in service, the service 
medical records clearly indicate the reasons for the 
injuries.  The veteran clearly reported that he hurt his arm 
due to heavy lifting, and that he had the injury to the right 
temporal region when he stepped through an open floor.  The 
Board finds the contemporaneous evidence more probative than 
the veteran's current assertions, more than 30 years after 
service, that these injuries were due to physical assault.

Regarding the statements from the veteran's friends and 
sisters, the Board notes that none of these provide specific 
information of the veteran's stressors that would allow VA to 
verify their occurrence.  Similar to the veteran's accounts, 
they provide vague and general descriptions of racial 
prejudice and physical abuse.

Regarding the remaining element of the veteran's claim for 
service connection for post-traumatic stress disorder, 
namely, medical evidence of a nexus between post-traumatic 
stress disorder and an in-service stressor, the Board notes 
that the veteran's diagnoses for post-traumatic stress 
disorder clearly relate the post-traumatic stress disorder to 
childhood trauma.  In an August 2001 VA psychotherapy 
treatment report, the psychiatrist entered a diagnosis of 
post-traumatic stress disorder from childhood abuse.  In a 
June 2002 VA psychotherapy treatment report, a psychiatrist 
entered a diagnosis of probable post-traumatic stress 
disorder with a history of severe childhood trauma.  The 
psychiatrist also noted in her diagnosis that the veteran 
reported harassment by shipmates in the Navy but there was no 
clear stressor.  In a February 2003 VA psychotherapy 
treatment report, a psychiatrist entered a diagnosis of post-
traumatic stress disorder from childhood abuse.  

The Board notes that there was one VA psychotherapy note 
dated in May 2001, in which a psychiatrist diagnosed the 
veteran with non-combat post-traumatic stress disorder.  In 
the subjective portion of the note, the psychiatrist noted 
that the veteran reported being subjected to racial prejudice 
growing up and in the Navy, and he stated that it would 
appear that the veteran had a strong case for non-combat 
post-traumatic stress disorder.  The Board finds that this 
treatment note does not establish a link between the 
veteran's post-traumatic stress disorder and his alleged in-
service stressor, as no specific stressor is described.  
Further, it is outweighed by the three VA treatment reports 
noted in the above paragraph, which clearly indicate that the 
veteran's post-traumatic stress disorder is due to childhood 
trauma.

The Board also notes that the veteran's representative 
submitted a copy of a VA psychotherapy note dated in March 
2005.  In the subjective portion of the note, the veteran 
reported that he was waking up ina cold sweat due to 
nightmares about being beat up in the Navy.  In the 
assessment portion of the note, the diagnosis was post-
traumatic stress disorder.  Also in the assessment was a 
portion entitled "treatment progress," in which it was 
noted that there were continuing symptoms with continuing 
stress, and that in spite of the veteran's history of abuse 
in childhood, the content of his nightmares did seem to 
indicate that the veteran's military service was a 
significant factor in his post-traumatic stress disorder.  
The note is not signed, however, so the Board is unable to 
determine whether this opinion was made by a medical 
professional.  Further, the stressor of being beat up in the 
Navy is too general to verify.  Further, the opinion does not 
state that the veteran's post-traumatic stress disorder is 
due to a specific stressor in service.  Rather, it is noted 
that "military service is a significant factor in his post-
traumatic stress disorder."  The Board finds that this is 
insufficient to meet the element required to establish 
service connection, namely, it does not establish a link 
between the veteran's post-traumatic stress disorder and an 
in-service stressor.  Moreover, the record contains three 
detailed psychiatric assessments that the veteran's post-
traumatic stress disorder is attributable to childhood 
trauma.  These assessments were provided on separate 
occasions over a period of three years.  Accordingly, it is 
concluded that these assessments are accorded greater 
probabtive value than the recent and, as explained above, 
insufficient treatment note.

The Board concludes that the veteran's descriptions of his 
alleged stressors and the statements of his friends and 
family are not sufficient to meet the requirements of the law 
to establish the occurrence of the stressors.  The veteran 
has been provided numerous opportunities to provide adequate 
information regarding his named stressors.  The duty to 
assist is not a one-way street or a blind alley.  The VA 
cannot undertake meaningful development unless provided 
adequate information by the veteran.  Without supporting 
evidence that the claimed in-service stressor occurred, and 
medical evidence providing a link between the veteran's 
current post-traumatic stress disorder and that stressor, 
service connection for post-traumatic stress disorder cannot 
be granted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 


service connection for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


